UNITED STATES SECURITIES AND EXCHANGE COMMISSIOIN Washington, D.C. 20549 FORM 11- K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-6028 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY AGENTS’ SAVINGS AND PROFIT-SHARING PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Lincoln National Corporation 150 N. Radnor Chester Road Radnor, PA19087 REQUIRED INFORMATION Financial statements and schedule for The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan, prepared in accordance with the financial reportingrequirements of the Employee Retirement Income Security Act of 1974, are contained in this Annual Report on Form 11-K. Audited Financial Statements and Supplemental Schedule The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan As of December 31, 2010 and 2009, and for the Three Years Ended December 31, 2010, 2009 and 2008 With Report of Independent Registered Public Accounting Firm The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Audited Financial Statements and Supplemental Schedule As of December 31, 2010 and 2009, and for the Three Years Ended December 31, 2010, 2009 and 2008 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 35 Report of Independent Registered Public Accounting Firm Lincoln National Corporation Plan Administrator Lincoln National Corporation We have audited the accompanying statements of net assets available for benefits of The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan as of December31, 2010 and 2009, and the related statements of changes in net assets available for benefits for each of the three years in the period ended December31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for ouropinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2010, and 2009, and the changes in net assets available for benefits for each of the three years in the period ended December31, 2010, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedule of assets (held at end of year) as of December31, 2010, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Philadelphia, Pennsylvania March 31, 2011 1 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Statements of Net Assets Available for Benefits As of December 31, Assets Investments: Mutual funds (cost:2010 - $56,241,358; 2009 - $55,756,924) $ $ Collective investment trusts (cost:2010 - $23,500,126; 2009 - $23,740,582) Common stock - Lincoln National Corporation (cost:2010 - $20,582,923; 2009 - $22,476,633) Investment contracts - The Lincoln National Life Insurance Company Wilmington Trust money market fund Brokerage account (cost:2010 - $2,126,815) - Total investments Notes receivable from participants Accrued interest receivable Contributions receivable from Sponsor company Total assets Liabilities Due to (from) broker Total liabilities Net assets available for benefits $ $ See accompanying notes to Financial Statements 2 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Statements of Changes in Net Assets Available for Benefits For the Years Ended December 31, Investment income: Cash dividends $ $ $ Interest Total investment income Net realized gain (loss) on sale and distributions of investments: Mutual funds ) ) Collective investment trusts ) ) Common stock - Lincoln National Corporation ) ) Brokerage account - - Pooled separate accounts - The Lincoln National Life Insurance Company separate accounts - - Total realized gain (loss) ) Net change in unrealized appreciation (depreciation) of investments ) Contributions: Participants Sponsor company Total contributions Transfers from (to) affiliated plans Distributions to participants ) ) ) Administrative expenses ) ) ) Total distributions and expenses ) ) ) Net increase (decrease) in net assets available for benefits ) Net assets available for benefits at beginning-of-year Net assets available for benefits at end-of-year $ $ $ See accompanying notes to Financial Statements 3 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements 1.Description of the Plan The following description of The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan (“Plan”) is a summary only and a detailed Plan document can be obtained from Human Resources.The Plan is intended to be qualified under Internal Revenue Code section 401(a) by the terms and provisions of the Plan document and in operation. The Plan is a contributory, defined contribution plan that covers eligible full-time agents of The Lincoln National Life Insurance Company (“LNL” or “Plan Sponsor”), Lincoln Financial Advisors Corporation (“LFA”), Jefferson-Pilot Corporation (“JP”) and Lincoln Life & Annuity Company of New York. Participants are permitted to make pre-tax contributions or elect to reduce their compensation to make Roth 401(k) contributions at a combined rate of at least 1% but not more than 50% of eligible earnings (10% for highly compensated agents, as defined in the Plan, beginning January 1, 2008), up to a maximum annual amount as determined under applicable law.Roth 401(k) contributions are includable in a participant’s gross income at the time of deferral and must be irrevocably designated as Roth 401(k) contributions.The Plan, although not subject to the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”), is administered in accordance with the provisions of ERISA. Plan Sponsor matching contributions are made to the participants’ accounts in accordance with the Plan.The Plan Sponsor matching contribution for eligible participants is equal to 50% of each participant’s contributions, not to exceed 6% of eligible earnings.In addition, the Plan Sponsor may contribute an additional discretionary match to eligible LFA participants.The Plan Sponsor discretionary match is an amount determined by the sole discretion of the Lincoln National Corporation (“LNC”) Board of Directors.One requirement for eligibility for the discretionary match is that the participant must have an agent relationship with LNL or an affiliate as of the last day of the year or have died, retired or became disabled during the year.The amount of the Plan Sponsor discretionary matching contribution varies according to whether LFA has met certain performance-based criteria, as determined by the Compensation Committee of LNC’s Board ofDirectors. Participants’ contributions and any earnings thereon are fully vested at all times.Plan Sponsor contributions vest based upon years of service as defined in the Plan document asfollows: Years of Service Percent Vested 1 0% 2 50% 3 or more 100% Participants direct the Plan to invest their contributions, the basic Plan Sponsor matching contributions, and the Plan Sponsor discretionary matching contribution in any combination of the investment options offered under the Plan. The Plan Sponsor has the right to discontinue contributions at any time and terminate the Plan in accordance with the provisions of ERISA.In the event of Plan termination, all non-vested amounts allocated to participant accounts will become fully vested. The Plan may make loans to participants in amounts up to 50% of the vested account value to a maximum of $50,000 reduced by the highest outstanding loan balance in the previous 12-month period.Interest charged on new loans to participants is established monthly based upon the prime rate plus 1%.Interest income credited on loans was $218,998, $238,346 and $284,652 in 2010, 2009 and 2008, respectively.Loans may be repaid over any period selected by the participant up to a maximum repayment period of 5 years except that the maximum repayment period may be 20 years for the purchase of a principal residence. Upon termination of service, retirement or disability, a participant may elect to receive either a lump-sum amount equal to the entire value of the participant’s vested account or an installment option if certain criteria are met.In cases of death, the participant’s beneficiary makes that election.Vested account balances less than $1,000 are immediately distributable as a lump-sum under the terms of the Plan without the participant’s consent, unless the participant has made a timely election of rollover to an Individual Retirement Account or other qualified arrangement. Each participant’s account is credited with the participant’s contributions, Plan Sponsor contributions and applicable investment earnings thereon, and is charged with an allocation of administrative expenses and applicable investment losses.Forfeited non-vested amounts are used to reduce future Plan Sponsor contributions.Forfeitures of $5,281 and $11,141 were used to offset contributions in 2010 and 2009, respectively. 4 2.Summary of Significant Accounting Policies Investments Valuation and Income Recognition As of January 1, 2010, the TD Ameritrade broker investments (“brokerage account”) were added to the Plan’s investment options available to the participants.The brokerage account is administered by TD Ameritrade and allows participants to self-direct their contributions into mutual funds and securities within the brokerage account.The brokerage account primarily consists of mutual funds, securities and a money market account, which are stated at fair value as discussed below. As of October 1, 2008, Wilmington Trust (“Trustee”) became the trustee for the Plan and Lincoln Alliance (“Recordkeeper”) assumed responsibility as the recordkeeper for the Plan.Prior to that date, Wells Fargo Bank (“WFB”) acted as the Plan’s trustee and recordkeeper.Assets transferred from WFB to the Trustee on October 1, 2008, totaled $162,671,965. As of December 31, 2010, the assets of the Plan consisted primarily of mutual funds, collective investment trusts, LNC common stock, investment contracts issued by LNL, Wilmington Trust money market fund (“money market fund”), brokerage account, and notes receivable from participants.Marketable securities are stated at fair value based on quoted market prices in an active market at the Plan’s year end.The investment in LNC common stock is valued at the closing sales price reported on the New York Stock Exchange Composite Listing on the last business day of the Plan year.Securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the Plan year.The fair value of ownership interest of the collective investment trusts is established by the Trustee based on the quoted redemption values of the underlying investments on the last business day of the Plan year.The money market fund, which approximates fair value, is also utilized by the Trustee to hold money that has been removed from the participants’ funds and is waiting for distribution to participants. Prior to October 1, 2008, the Plan’s assets consisted of LNC common stock, pooled separate account investment contracts underwritten by LNL, investment contracts underwritten by LNL, WFB Short-Term Investment Account and notes receivable from participants.The WFB Short-Term Investment Account, which was invested in the common stock fund, was valued at cost, which approximated fair value.The fair value of participation units in the pooled separate accounts estimated by LNL was based on quoted redemption value of the underlying investments on the last business day of the Plan year. As described in Financial Accounting Standards Board (“FASB”) Accounting Standards CodificationTM (“ASC”) Fully Benefit-Responsive Investment Contracts Topic, investment contracts held by a defined contribution plan that are fully benefit responsive are required to be reported at fair value and an adjustment to total net assets is required to show net assets at contact value.The investment contracts held by the Plan are fully benefit responsive; therefore, contract value reporting is required.In this instance, contract value approximates fair value as a result of current interest rates credited to the contracts.Contract value represents net contributions plus interest at the contract rate. Notes receivable from participants are valued at unpaid principal balance plus any accrued but unpaid interest. The cost of investments sold, distributed, or forfeited is determined using the specific identification method.Investment purchases and sales are accounted for on a trade-date basis. Interest and dividend income are recorded when earned. Accounting Estimates and Assumptions The accompanying financial statements are prepared in accordance with United States generally accepted accounting principles.Management is required to make estimates and assumptions affecting the amounts reported in the financial statements and accompanying notes.Those estimates are inherently subject to change and actual results could differ from those estimates. Fair Value Measurement The measurement of fair value is based on assumptions used by market participants in pricing the asset.The estimate of an exchange price is the price in an orderly transaction between market participants to sell the asset (“exit price”) in the principal market, or the most advantageous market in the absence of a principal market, for that asset, as opposed to the price that would be paid to acquire the asset (“entry price”).Pursuant to the Fair Value Measurements and Disclosures Topic of the FASB ASC,thefinancial instruments carried at fair valueare categorized into a three-level fair value hierarchy, based on the priority of inputs to the respective valuation technique.The three-level hierarchy for fair value measurement is defined as follows: Level 1 – Inputs to the valuation methodology are quoted prices available in active markets for identical investments as of the reporting date; 5 Level 2 – Inputs to the valuation methodology are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value can be determined through the use of models or other valuation methodologies; and Level 3 – Inputs to the valuation methodology are unobservable inputs in situations where there is little or no market activity for the asset or liability and the reporting entity makes estimates and assumptions related to the pricing of the asset or liability including assumptions regarding risk. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.The following is a description of the valuation methodologies used for instruments measured at fair value, including the general classification of such instruments pursuant to the fair value hierarchy. Mutual funds, including those within the brokerage account, are public investment vehicles valued using the Net Asset Value (“NAV”) provided by the administrator of the fund and focused on accumulating earnings while maintaining the appropriate level of diversified risk.The NAV is a quoted price in an active market; therefore, the mutual funds are classified within Level 1 of the fair value hierarchy. Collective investment trusts are public investment vehicles valued using the NAV provided by the Trustee and focused on stability of maintaining principal and a steady growth of earnings while matching the appropriate level of risk to the type of trust.The NAV is based on the value of the underlying assets owned by the trust, minus its liabilities, and then divided by the number of shares outstanding.The NAV is not a quoted price in an active market; therefore, the trusts are classified within Level 2 of the fair value hierarchy. LNC common stock and common stock within the brokerage account are valued at the closing price reported on the NewYork Stock Exchange Composite Listing and is classified within Level 1 of the fair value hierarchy. The Plan invests in an Unallocated Group Fixed Annuity Contract issued by LNL, who guarantees a fixed interest rate.The NAV for the investment contracts is $1.The investment contracts are classified within Level 3 of the fair value hierarchy. The money market fund, including the money market fund within the brokerage account, is a public investment vehicle valued using $1 for the NAV.The money market fund is classified within Level 2 of the fair value hierarchy. See “Fair Value of Financial Investments, Carried at Fair Value” in Note 5 for additional fair value disclosures. Adoption of New Accounting Standards In February 2008, the FASB amended the Fair Value Measurements and Disclosures Topic of the FASB ASC in order to delay the effective date of fair value measurement for non-financial assets and non-financial liabilities to fiscal years beginning after November 15, 2008, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually).We applied fair value measurement to non-financial assets and non-financial liabilities beginning on January 1, 2009.The application did not have a material impact on the Plan’s financial statements. In April 2009, the FASB amended the Fair Value Measurements and Disclosures Topic to provide additional guidance on estimating fair value when the volume and level of activity for an asset or liability have significantly decreased in relation to normal market activity for the asset or liability and additional guidance on circumstances that may indicate a transaction is not orderly.The FASB provided illustrative examples of key considerations when applying fair value measurement principles to estimate fair value in non-active markets when there has been a significant decrease in the volume and level of activity for the asset.Additional financial statement disclosures are also required about an entity’s fair value measurements in annual and interim reporting periods.Any changes in valuation techniques resulting from the adoption of this amended guidance are accounted for as a change in accounting estimate in accordance with the FASB ASC guidance related to accounting changes and error corrections.As permitted under the transition guidance, we adopted these amendments to the Fair Value Measurements and Disclosures Topic effective January 1, 2009.The adoption did not have a material impact on the Plan’s financial statements. In August 2009, the FASB issued ASU No. 2009-05, “Measuring Liabilities at Fair Value” (“ASU 2009-05”) which amends the Fair Value Measurements and Disclosures Topic of the FASB ASC to provide further guidance on the application of fair value measurements, due to the general lack of observable market information available for liabilities.These amendments to the Fair Value Measurements and Disclosures Topic identify valuation techniques which can be used to measure the fair value of a liability when a quoted price in an active market is not available.In addition, the amendments clarify that an entity is not required to include a separate input or adjustment to other inputs related to a restriction that prevents the transfer of the liability and clarifies when a quoted price for a liability would be considered a Level 1 input.ASU 2009-05 is effective for the reporting period ending December 31, 2009.Any revisions resulting from a change in a valuation technique, or its application, must be accounted for as a change in accounting estimate and the specified disclosure for a change in accounting estimate must be included in the notes to 6 the financial statements.We adopted these amendments to the Fair Value Measurements and Disclosures Topic effective January 1, 2009.The adoption did not have a material impact on the Plan’s financial statements. In May 2009, the FASB updated the Subsequent Events Topic of the FASB ASC in order to establish standards of accounting for the disclosure of events that take place after the balance sheet date, but before the financial statements are issued.The effect of all subsequent events that existed as of the balance sheet date must be recognized in the financial statements.For those events that did not exist as of the balance sheet date, but arose after the balance sheet date and before the financial statements are issued, recognition is not required, but depending on the nature of the event, disclosure may be required in order to keep the financial statements from being misleading.We adopted these provisions, prospectively, as of December 31, 2009.The adoption of these amendments to the Subsequent Event Topic did not have a material impact on the Plan’s financial statements. In September 2009, the FASB issued ASU No. 2009-12, “Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent)” (“ASU 2009-12”), which amends the Fair Value Measurements and Disclosures Topic of the FASB ASC to permit the use of net asset value per share, without further adjustment, to estimate the fair value of investments in investment companies that do not have readily determinable fair values.The net asset value per share must be calculated in a manner consistent with the measurement principles of the Financial Services – Investment Companies Topic of the FASB ASC and can be used by investors in investments such as hedge funds, private equity funds, venture capital funds and real estate funds.If it is probable the investment will be sold for an amount other than net asset value, the investor would be required to estimate the fair value of the investment considering all of the rights and obligations of the investment and any other market available data.In addition, the amendments require enhanced disclosure for the investments within the scope of this accounting update.The accounting guidance in ASU 2009-12 is effective for periods ending after December 15, 2009, and early adoption is permitted.We adopted these amendments effective January 1, 2009.The adoption did not have an impact on the Plan’s financial statements. In January 2010, the FASB issued ASU No. 2010-06, “Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”), which requires additional disclosure related to the three-level fair value hierarchy.Entities are required to disclose significant transfers in and out of Levels 1 and 2 of the fair value hierarchy.We adopted the amendments in ASU 2010-06 effective January 1, 2010, and have prospectively included the required disclosures in Note 5. In January 2010, the FASB issued ASU No. 2010-25, “Plan Accounting – Defined Contribution Pension Plans” (“ASU 2010-25”), which requires disclosure and measurement changes related to participant loans.For reporting purposes, participant loans shall be classified as notes receivable from participants and are no longer subject to fair value measurement disclosure requirements.In addition, notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.We adopted the amendments in ASU 2010-25 effective January 1, 2010, and have retrospectively applied throughout the Plan’s financial statements. Future Adoption of Accounting Standards In January 2010, the FASB issued ASU No. 2010-06, which requires additional disclosure related to the three-level fair value hierarchy.Entities are required to separately present information related to purchases, sales, issuances and settlements in the reconciliation of fair value measurements classified as Level 3.The disclosures related to purchases, sales, issuances and settlements for Level 3 fair value measurements are effective for reporting periods beginning after December 15, 2010.We will adopt this amendment effective January 1, 2011.The new guidance only requires new disclosure; we do not expect the adoption to have a significant impact on the Plan’s financial statements. 7 3.Investments The following is a summary of fair value of assets held for investment: As of December 31, 2010 As of December 31, 2009 Number of Net Asset Number of Net Asset Shares, Units Value Fair Shares, Units Value Fair or Par Value Per Unit Value or Par Value Per Unit Value Mutual funds: Columbia Acorn Z $ $
